Citation Nr: 0402017	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992, and had some additional subsequent service in 
the Navy Reserve.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the New 
Orleans Regional Office (RO) of the Department of Veterans 
Affairs (VA), and has been remanded by the Board on several 
occasions.


REMAND

The veteran underwent a VA orthopedic examination in March 
2003 pursuant to a November 2002 development request.  The 
report of the March 2003 VA orthopedic examination does not 
include all the information requested by the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
In that case, the Court held that the Board erred in failing 
to return a VA examination report as inadequate where the 
orders in a prior Board remand were not complied with.  The 
Board regrets that the deficiency in the May 2003 VA 
examination was not noted when the Board remanded this case 
in August 2003.

1.  The report of the veteran's VA 
orthopedic examination in March 2003 
should be returned to the examiner (or an 
appropriate substitute if that examiner 
is not available) for preparation of an 
addendum.  The addendum should include an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran 
has a current low back disability; and if 
so, whether it is at least as likely as 
not that such disability is related to 
the findings in service.  The examiner's 
attention is directed to back symptoms 
noted in April 1989 and coccydynia noted 
in early 1992, both shown in the 
veteran's service medical records.  With 
respect to current disability, the 
examiner should describe the clinical 
significance, if any, of the wedge 
deformity of the L1 vertebral body shown 
on the August 1995 VA x-rays and the 
findings reported at a VA outpatient 
clinic in September 2001.

2.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  If the 
requested information cannot be provided 
without re-examination of the veteran, he 
should be scheduled for such examination 
and any indicated studies should be 
performed.

3.  After the above development, the RO 
should review the claim for service 
connection for a low back disorder.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative. They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).


